Peekins, J.
Gade purchased a lease, for a term of years, upon a tin-shop, and took an assignment thereof. Subsequently he sold and assigned the lease to one Pileher. At *370the time Carle assigned the lease to Pilcher, he had not made full payment of the price of it to his assignor, and Pilcher knew the fact. There was no fraud in the sale of the lease.
A. Steele and H. D. Thompson, for appellants.
J. F. McDowell, I Van Devanier and J. Brownlee, for appellee.
This is a suit to enforce a vendor’s lien upon the lease in Pilcher's possession, (as is also the leased property,) for the purchase money unpaid by Oade.
Such a suit will not lie. The vendor of personal property has no general lien for unpaid purchase money, upon such property, after he has parted with the possession. Williams on Personal Property, 2d Am. ed., side p. 40. A lease for a term of years is personal property. Williams on Personal Property, by Rawle, side p. 8 et seg. Such lien upon real estate does not meet with universal favor. Washburn on Real Prop. 504; see Work v. Brayton, 5 Ind. 396.
Per Curiam.
The judgment is reversed, with costs. Cause remanded for dismissal.